On the particular facts herein disclosed, items 8, 9 and 10 as to which appellant restricts the appeal, are material and necessary under the pleadings. Accordingly the order appealed from so far as defendant has limited the items involved in the appeal, unanimously reversed and items 8, 9 and 10 of defendant’s notice of motion granted, with $20 costs and disbursements to the appellant. The date for the examination to proceed shall be fixed in the order. Settle order on notice. Present — Peck, P. J., Dore, Cohn, Breitel and Bastow, JJ.